UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1135



LESLIE WRIGHT,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA STATE UNIVERSITY, Facilities
Operations,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-98-644-5-BR)


Submitted:   June 27, 2000                 Decided:   July 19, 2000


Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leslie Wright, Appellant Pro Se. Thomas Oregon Lawton, III, Asso-
ciate Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leslie Wright appeals the district court's order granting the

Defendant's motion for summary judgment in her disability discrim-

ination in employment action.   We have reviewed the record and the

district court's opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See Wright

v. North Carolina State Univ., No. CA-98-644-5-BR (E.D.N.C. Jan. 7,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2